     Case 8:04-cr-00120-CJC-TJH Document 47 Filed 03/05/21 Page 1 of 2 Page ID #:255
                                                                     ~ FVI:~       ~.,..T~~CT COURT
                                                                              U.S. ~-'
                                                                     CI_E~.K,

 1                                                                          ~ _ 52021
 2                                                                                                   lA
                                                                                                G~`ti
                                                                                           GAL;p~pUl"Y
                                                                       ENT~~DiST ~~
                                                                      C
 3                                                                    BY




 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
                                                                                          ~~
11    UNITED STATES OF AMERICA,                         ~ Case No. 8:04-cr-00120-
12                          Plaintiff,                  ' ORDER OF DETENTION AFTER
                                                        ~ HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                      ~ U.S.C. § 3143(a)]
                             v.
[!
f
      JOSE VALENZUELA,
15
16                          Defendant.

17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Central District of California for alleged violarions
20    of the terms and conditions of supervision; and
P~■          The Court having conducted a detention hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24       A. (X) The defendant has not met defendant's burden of establishing by clear and
25           convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26           or (c). This finding is based on: nature ofcurrent allegations and criminal history
27           and
28
     Case 8:04-cr-00120-CJC-TJH Document 47 Filed 03/05/21 Page 2 of 2 Page ID #:256



 1    B. (X)The defendant has not met defendant's burden of establishing by clear and
 2       convincing evidence that he is not likely to pose a danger to the safety of any other
 3       person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 4       based on: nature ofcurrent allegations and criminal historx
 5
 6          IT THEREFORE IS ORDERED that the defendant be detained pending further
 7    revocation proceedings.
 8
 9    Dated: ~ " ~`~ Z ~
10
                                                                               ,~'
11                                                                     %Gc'
                                                                      --
                                                            ~HN D.EARLY
12                                                          nited States Magistrate Judg~
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
